DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been newly amended to specify that the aspect ratio of 3 or less is for the diamond grains.
Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered and they are persuasive in-part in light of the new claim amendment and not persuasive in-part. 
The remarks argue on page 6, the following:

Claim 1, as amended, recites “A diamond polycrystal comprising more than or equal to 99% by volume of a diamond component, wherein the diamond polycrystal is composed of a plurality of diamond grains having an average grain size of less than or equal to 30 nm, the diamond polycrystal has a carbon dangling bond density of more than or equal to 10 ppm, wherein the carbon dangling bond density is a value indicating a ratio of the number of unbonding hands of carbon atoms relative to the total number of bonding hands of carbon atoms forming the diamond grain, and a surface of the diamond polycrystal is composed of the diamond grains, the diamond grains having an aspect ratio of less than or equal to 3.”

A benefit of the features, as recited in claim 1, is that in order to prevent introduction of an impurity into the diamond polycrystal, the non-diamond carbon material is heated in vacuum in a capsule composed of a refractory metal such as Ta or Nb, and adsorption gas and air are removed from the non-diamond carbon material and the non-diamond material is sintered at very high pressure and temperature in vacuum. (/d. at paras. [0068] & [0071]). Moreover, a benefit of the 

Conversely, Irifune uses a pure polycrystalline graphite rod (99.9995%, Nilaco Co. Ltd.), which is high crystallinity with a degree of graphitization more than 0.2 and corresponds to the raw material used in Production Example No. 5 (degree of graphitization : 0.39) of the originally-filed specification.

Therefore, the polycrystalline diamond of Irifune does not have the technical feature that a surface of the diamond polycrystal is composed of the diamond grains, the diamond having an aspect ratio of less than or equal to 3.

Applicant’s position is respectfully contended here.  Applicant describes a method they use to reduce the impurity concentration in the diamond material.  However it is respectfully posited that other means of reducing impurities are known and used in the field (for example Ikeda, cited in the rejection).  The degree of graphitization is one means Applicant uses to reduce the impurity concentration in the diamond polycrystal.  Respectfully, this feature is not claimed and therefore the features of this invention are not limited to this method of reducing impurity levels in the diamond.

Pages 6-7 of the remarks then argue the following:

The Office Action on pages 4-5 provides:

As to the bound hands of the dangling bond feature, this feature is met, according to the specification and the remarks filed on 11/4/21, by reducing the level of impurities in the diamond, which can be achieved by using a vacuum when forming the diamond. Irifune does not specifically teach this feature.

Ikeda describes a_ polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84) without a binder (see 

As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.

As to the impurity feature, Ikeda explains that the higher purity diamonds have an improved hardness (para. 14, 16, 27), which is a desirable feature for diamonds (para. 14, 16, 27). The method of making the diamond in Ikeda is performed by converting a graphite material using high temperature and high pressure conditions without adding a sintering aid or a catalyst (para. 31). The total impurities in the diamond are about 0.01 mass% or less (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuuming-means during formation of the polycrystalline diamond using high temperature and high pressure, as taught by Ikeda in order to reduce the impurities so that they reach a maximum of 0.01 mass% for use in the Irifune reference because Ikeda explains that reduction of impurities in this way leads to stronger diamond products.

Thus, the Office Action alleges that using vacuum means (sintering in vacuum) in Irifune based on Ikeda is obvious to those skilled in the art. However, as mentioned above, since the raw material of Irifune (high purity graphite rod, Nilaco Co, Ltd.) has a degree of graphitization of more than 0.2, the obtained diamond polycrystal includes a lamellar region formed of diamond particles having an aspect ratio of more than 3. This is also confirmed in Production Example 5 of the present application, when a raw material having a graphitization degree of 0.39 is used, the obtained diamond polycrystal includes a lamellar region even when sintered in vacuum.

Applicant’s position is respectfully contended.  As mentioned earlier, the degree of graphitization of the raw material is not claimed.  Therefore reliance on other measures to reduce the impurity levels of the carbon material is proper treatment of these features.  Ikeda describes a means to lower impurity levels in their diamond material, particularly by use of a vacuum-means.  


Further, as recited in claim 1, the carbon dangling bond density in the grain boundary is > 10 ppm, whereby the dangling bonds are entangled with each other in the grain boundary, thereby improving strength and toughness in the grain boundaries. (See, paras. [0037] and [0038] of the originally-filed application). When carbon dangling bonds at grain boundaries are bonded to impurities, such as H, N, and O, they cannot be entangled with each other at grain boundaries, and the beneficial effects are not achieved.

The manufacturing method for obtaining the diamond product according to the present application involves the: (i) use of a non-diamond carbon material having a degree of graphitization P < 0.2; and (i1) suppression of contamination of impurities.

In the present application, it is necessary to use a non-diamond carbon material having a low degree of graphitization P, i.e., < 0.2. However, the non-diamond carbon material having a low degree of graphitization P has poor crystallinity, so that the non-diamond carbon material itself has many carbon dangling bonds (i.e., unpaired electrons). Thus, impurities, such as H, N, and O, are likely to be firmly attached to the surface of the raw material particles.

The present inventors have found that, even when a non-diamond carbon material having a low degree of graphitization P is used, both of the above-mentioned steps (i) and (11) of the method can be maintained by adding a step of “heating the non-diamond material in vacuum in a capsule composed of a refractory metal” in order to suppress the entry of impurities, such as H, N, and O, into the non-diamond material, thereby obtaining the diamond polycrystal with carbon dangling bond density > 10 ppm.

Ikeda and Irifune do not disclose the above-mentioned steps (low graphitization degree P in the raw material). Therefore, diamond product, as recited in the claims, cannot be obtained based on Ikeda and Irifune.

Applicant’s position is respectfully contended here. As mentioned earlier, the degree of graphitization of the raw material is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore reliance on other measures to reduce the impurity levels of the carbon material is proper treatment of these features.  Ikeda describes a means to lower impurity levels in their diamond material, particularly by use of a vacuum-means.  

Next, the remarks on the bottom of page 8 to page 9 argues the following:

Additionally, the Office Action on pages 5-6 provides:

As to the aspect ratio, Mukhopadhyay describes a polycrystalline diamond material (abstract) made by a high temperature and high pressure process (para. 58). The reference explains that the formed polycrystalline diamond may be shaped based on the mold of the contact surface (para. 97). Therefore, although Mukhopadhyay does not specifically state what the shape of the diamond material is, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the shape of the polycrystalline diamond made by HTHP conditions, can have any shape based on the mold of the HTHP apparatus used to form the diamond. As to the specific aspect ratio, Sung describes a device used to make diamond crystals (abstract) using high pressure (title) and heat (abstract). Sung explains that the device can be made into a variety of shapes, such as frustopyramidal, piston and the like (para. 105, 44, 91). Sung explains that the device can use various different types of shapes (para. 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ any shape known in the field in the diamond-making device, as taught by Sung for use in the diamond making process of Irifune and Ikeda because Mukhopadhyay explains that the shape of the mold will shape the diamond.

Thus, the Office Action refers to Mukhopadhyay and Sung in terms of aspect ratio. However, Mukhopadhyay and Sung do not disclose or suggest adjusting the aspect ratio of diamond particles, although they describe the surface shape of the whole diamond crystal. Therefore, even if Irifune and Ikeda are combined with Mukhoopadhyay and Sung, the aspect ratio of diamond particles cannot be set to 3 or less.


Applicant’s position in light of the newly made amendments is persuasive and therefore since this feature is newly framed, it has been newly addressed below.

Next, the remarks argue on pages 9-10, the following:

Further, the Office Action on page 6 provides:

It would have been obvious to one having ordinary skill in the art to have determined the optimum shape and size of the diamond, which would include a specific aspect ratio of the diamond through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).

However, Applicant respectfully submits that the Office’s reliance on Jn re Aller is incorrect for the following reasons.

Applicant submits that the Office reliance on In re Aller is misplaced because the claim at issue in Aller was directed to a process for decomposing isopropyl benzene hydroperoxide ... with aqueous sulphuric acid of a concentration between 25 and 70% at temperature between 40° and 80° [C]. The art disclosed the same process except at an acid concentration of 10% and a temperature of 100° C. Although the yields in the Aller process were slightly better, the court agreed with the Board of Appeals that a comparison of Aller’s process claim against the process in the art was merely different in degree and not in kind. Applicant submits that the facts before the court in Aller are not at issue with Applicant’s claims.



Further, Applicant respectfully submits that it is not routine optimization to extend outside of a range disclosed by the prior art. (See, MPEP 2144.05(ID(A) and In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)).

Applicant further submits that the Office’s routine optimization rationale cannot be achieved given the cited reference. The Federal Circuit recognizes an applicant may effectively rebut the Office’s obviousness rejection based upon the rationale of “routine optimization” by establishing that: 

the claimed process parameter “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art”;

the prior art taught away from the claimed range;

the parameter was not recognized as “result-effective”; or

the prior art discloses “very broad ranges” which “may not invite routine optimization.’

In the present case, Mukhopadhyay and Sung fail to teach “diamond grains having an aspect ratio of less than or equal to 3.” And, Mukhopadhyay and Sung do not teach any relationship between “diamond grains having an aspect ratio of less than or equal to 3,” and “optimum shape and size of the diamond.” Thus, a person of ordinary skill in the art would clearly understand that a limitation not disclosed in Mukhopadhyay and Sung cannot constitute a “result-effective variable.” MPEP § 2144.05(I])(B).

Accordingly, Applicant respectfully submits that Irifune, whether taken individually or in combination, fail to disclose or render obvious at least above-recited features of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irifune, Tetsuo et al.  “Formation of pure polycrystalline diamond by direct conversion of graphite at high pressure and high temperature” and in view of over Ikeda (US Pub.: 2014/0170055).
	Irifune describes a polycrystalline diamond (abstract) made using very high temperature and pressure conditions (HTHP) (abstract, 12-25GPa and 1800-2500 degrees C).  The polycrystal is composed of minute crystals that have a size of 10-20nm (abstract).  Irifune explains that the crystal size is typically from 10-20nm (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this size range is an average or at least overlaps an average range of crystal sizes because Irifune explains that the crystal size range is typical in the 10-20nm range.
As to the dangling bond, the specification of this application describes their diamond material made by the same parameters.  For example, in para. 86 of the PG Pub of this application, the process involves pressurizing the carbon-based material at 15 GPa and heating it from 1500-2400 degrees C (para. 86).

As to the bound hands of the dangling bond feature, this feature is met, according to the specification and the remarks filed on 11/4/21, by reducing the level of impurities in the diamond, which can be achieved by using a vacuum when forming the diamond.  Irifune does not specifically teach this feature.
Ikeda describes a polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84) without a binder (see process of making in examples, this is known as a “single-crystal” or a “binderless” approach). 
As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.
As to the impurity feature, Ikeda explains that the higher purity diamonds have an improved hardness (para. 14, 16, 27), which is a desirable feature for diamonds (para. 14, 16, 27).    The method of making the diamond in Ikeda is performed by converting a graphite material using high temperature and high pressure conditions without adding a sintering aid or a catalyst (para. 31).  The total impurities in the diamond are about 0.01 mass % or less (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuuming-means during formation of the polycrystalline diamond using high temperature and high pressure, as taught by Ikeda in order to reduce the impurities so that they reach a maximum of 0.01 mass % for use in the Irifune 
As to the diamond grain having an aspect ratio of 3 or less, Ikeda teaches that nano polycrystalline diamonds and graphite have the same shape (Para. 378) and that the shape of graphite is a flat plate (para. 378).  Since an aspect ratio of 1:1 is a sphere and anything less than this produces a size that is long on one end and short on the other, a flat plate would have an aspect ratio of less than 3.

	As to Claims 2 and 3, Irifune teaches that the original material is processed with a crystalline graphite rod that has 99.9995% purity (see experimental section 2, para. 1). Therefore, although Irifune does not specifically state the degree of nitrogen, hydrogen and oxygen impurities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making the same diamond material used with a graphite of high purity would produce the same general degrees of purity.
	Nonetheless, Ikeda describes formation of the diamond under HT/HP under vacuum (see above) and that the impurity levels are at or below 0.1% (see above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuuming-means during formation of the polycrystalline diamond using high temperature and high pressure, as taught by Ikeda in order to reduce the impurities so that they reach a maximum of 0.01 mass % for use in the 

	As to Claim 4, Irifune and Ikeda teach a method of making a nano-diamond in the same way as the claimed product and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would make the same product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 10, 2022